Citation Nr: 0939716	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected mood disorder.

2.  Entitlement to service connection for a bilateral lower 
extremity disability, characterized by lower leg edematous, 
claimed as secondary to service-connected pes planus.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected pes 
planus.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In June 2009, the Veteran presented testimony at a personal 
hearing conducted at the Phoenix RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the Veteran's claims folder.

The claim for TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  PTSD is not manifested by total occupational and social 
impairment.  

2.  A bilateral lower extremity disability has not been shown 
to be causally or etiologically related to the Veteran's 
military service, or to a service-connected disorder.  

3.  A low back disability has not been shown to be causally 
or etiologically related to the Veteran's military service, 
or to a service-connected disorder.  

4.  A low back disability did not manifest within one year 
after service, and therefore, may not be presumed to be 
causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for 70 percent evaluation for a mood 
disorder, but no higher, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2009).  

2.  A bilateral lower extremity disability was not incurred 
in active service, nor was it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009); 3.310(a) (2006).

3.  A low back disability was not incurred in active service, 
may not be presumed to have had its onset in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a ) (2009); 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Regarding the claim for a higher initial rating for a mood 
disorder, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150, ---
F.3d--- (Fed. Cir. Sep. 4, 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for a mood disorder.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in 
September 2005 before service connection was granted in March 
2006 was legally sufficient, VA's duty to notify in this case 
has been satisfied.  

With regard to the claims for service connection for a 
bilateral lower extremity disability and a lower back 
disability, the Veteran was provided with notice that 
addresses how to substantiate a claim for service connection 
on a direct basis in a September 2005 letter, which as sent 
prior to the unfavorable decision in March 2006.  In a July 
2006 letter, the Veteran was provided with notice that 
addressed how to substantiate his claim for service 
connection for a back condition on a secondary basis.  
Thereafter, the claim was readjudicated in a January 2007 
statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The Board acknowledges that the 
Veteran was not provided with specific notice regarding how 
to substantiate his claim for service connection for a 
bilateral lower extremity disability on a secondary basis.  
Nevertheless, the Board concludes that the Veteran has 
presented actual knowledge of the requirements necessary to 
establish service connection on a secondary basis.  During 
his June 2009 hearing, the Veteran testified that his years 
of walking around during his job as a parking lot salesman 
aggravated his service-connected pes planus which intern 
aggravated his lower extremities.  Moreover, the Veteran 
stated in his July 2006 notice of disagreement and in his 
March 2007 Form 9 that he felt his pes planus was aggravating 
his lower extremities.  Thus, because the Veteran has 
demonstrated actual knowledge of the information necessary to 
establish his claim for service connection for a bilateral 
lower extremity disability as secondary to pes planus, no 
prejudice results from the failure of VA to provide such.  
See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).

In a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection for the bilateral lower 
extremities and low back disability is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  

Regarding the initial rating claim for a mood disorder, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  VA examinations with respect to this 
claim were obtained in March 2006, October 2006, December 
2006, and September 2008.  38 C.F.R. § 3.159(c)(4).  
Moreover, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record, and fully address the rating criteria 
that is relevant to rating the mood disorder.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case with regard to the mood disorder claim.  
Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's mood disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to this issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

Additionally, VA examinations with respect to the claims for 
a lower extremity disability and a low back disability were 
obtained in November 2006.  38 C.F.R. § 3.159(c)(4).  Both 
examinations opine as the relationship between the Veteran's 
service-connected pes planus and his claimed conditions.  As 
noted below, the Board finds that the VA opinions obtained 
are adequate, as they are predicated on a reading of the 
medical records in the Veteran's claims file.  They 
considered all of the pertinent evidence of record, to 
include the medical records and the statements of the 
Veteran, and provide a rationale for the opinions stated.  
There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
on a secondary basis has been met.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).   

However, the Board acknowledges that the Veteran has not had 
VA examinations that specifically address his contentions 
that his lower extremity disability and low back disability 
are directly related to his service.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes that an examination or opinion 
that addresses the etiology of either condition on a direct 
basis is not needed because there is no evidence of an in-
service low back or bilateral lower extremity disability.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Moreover, the Veteran did not assert that he injured his low 
back during service, and as will be discussed below, the 
Board has not found his contentions that he experienced 
symptoms of a bilateral lower leg disability during service 
to be persuasive.  Further, the first post-service medical 
findings related to each claimed disability were many years 
after service.  Further, no competent evidence has been 
submitted to indicate that a low back disability or a 
bilateral lower extremity disability is associated with an 
established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the etiology of the claimed low back and bilateral 
lower extremity disabilities in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected mood disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including mood disorders, read as 
follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9435.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial 70 percent evaluation for 
his service-connected mood disorder, but no higher.  

In his regard, during the March 2006 VA examination, the 
Veteran was diagnosed with a mood disorder secondary to his 
general medical condition.  The Veteran reported some 
suicidal ideation, which he dealt with this using humor.  
During the examination, there was no indication of self harm 
and no current suicidal or homicidal ideation.  The Veteran 
reported no current relationship, seeing his child from prior 
marriage off and on, and quitting working because of problems 
with feet.  He denied close friends or any social activities 
over the past five years, but did state that he was closest 
to a brother.  He had a clean and casual appearance.  The 
Veteran's immediate and recent memories were intact, remote 
memory was adequate; speech was raid as to rate, normal as to 
volume, and emotional in tone, and his thought process was 
spontaneous but overabundant with unnecessary detail.  
Continuity of thought contained considerable rambling but 
could be goal directed and relevant when refocused.  He was 
oriented in all spheres.  There were no delusions, ideas of 
reference, or feeling of unreality.  His abstract ability was 
satisfactory, concentration was intact, and mood was 
dysphoric but with broad range.  The Veteran was alert, 
responsive, and cooperative with adequate judgment but poor 
insight.  The examiner assigned a GAF score of 50 both 
currently and as the highest in the past year.  The examiner 
indicated that the symptomatology at present appeared to be 
in the serious range.  

In a September 2006 VA psychiatric history and assessment 
entry, the Veteran reported that he did not talk to his ex-
girlfriend, who he is living with, and told his brother not 
to call because he reminded him off all the things he is 
missing.  He denied suicidal and homicidal ideation, 
audiovisual hallucinations, and delusions.  The Veteran was 
diagnosed with post traumatic stress disorder (PTSD); 
depressive disorder; nicotine dependence; cannabis 
dependence, in remission.  The Veteran was assigned a GAF 
score of 49 under provisional diagnosis and a GAF score of 36 
under plan within the same treatment report.  

During the October 2006 VA examination, the Veteran reported 
that he cut off contact with his brother because he did not 
want to subject him to his depression, but would reinitiate 
contact when he started feeling better.  Following 
examination, the Veteran was diagnosed with a mood disorder 
secondary to a general medical condition and cannabis 
dependence and assigned a current GAF score of 45 and a GAF 
score of 50 for his highest level of functioning in the past 
year.  The examiner concluded that the current diagnosis of 
mood disorder accounted for the Veteran's clinical 
symptomatology.  His current symptoms were mood disorder to 
include sleep disturbances, suicidal ideation, feelings of 
hopelessness, lowered self-esteem, and feelings of 
worthlessness.  

With regard to his employment, the examiner commented that 
his mental health symptomatology was not a significant 
problem when the Veteran was working and that he stopped 
working due to physical health conditions.  The examiner felt 
that his mental health condition would not preclude 
employment and in fact his depressive symptomatology might 
improve if he were able to sustain employment.

A November 2006 VA mental health entry noted that the Veteran 
reported having no friends and that his ex-girlfriend did not 
want him living in her house.  His GAF score was 45 and his 
diagnoses were PTSD, depressive disorder, nicotine 
dependence, and cannabis dependence in remission.  

In the December 2006 VA examination addendum, the examiner 
commented that the Veteran's mood disorder appeared to be 
secondary to both his service-connected and non-service 
connected conditions.  The examiner referenced the VA 
Practice Guidelines and noted that assigning separate GAF 
scores by conditions should not been done because there is no 
published information in the DSM-IV instructing users in a 
valid method for doing so.  Nevertheless, the examiner 
speculated that the GAF score assigned pertaining only to 
chronic pain would be significantly higher, more likely than 
not in the 60-70 range.  

VA treatment entries dated from January to May 2008 noted 
that the Veteran spent time around a farmer's market and had 
lunch with a friend.  His GAF scores were 45.  The Veteran 
denied suicidal ideation, homicidal ideation, and audiovisual 
hallucinations.  During one visit, he appeared unkempt and 
disheveled.  

Most recently during his September 2008 VA examination, the 
Veteran reported that his condition worsened since his last 
VA examination.  He continued to report that his living 
situation was stressful with his ex-girlfriend, saw his child 
from time to time, did not have any friends, and did not 
participate in any significant social activity.  The mental 
status examination reflected that the Veteran's immediate and 
recent memories were intact and his remote memory was 
satisfactory.  He was oriented in all spheres with normal 
speech and spontaneous and abundant thought process 
production.  His continuity of thought contained some 
rambling but he could be goal directed by the examiner.  
There were no suicidal ideations, homicidal ideations, 
delusions, or references of unreality.  His concentration was 
intact, judgment satisfactory, insight fair, mood dysphoric, 
and range of affect restricted.  The diagnoses were mood 
disorder secondary to service-connected general medical 
condition and PTSD with a GAF score of 45 currently and 
within the past year.  

The examiner commented that the mood disorder symptoms were 
sleep disturbances, suicidal ideation, feelings of 
hopelessness, lowered level of self-esteem, and feelings of 
worthless which falls within the serious range identified by 
a GAF score of 45.  The examiner indicated that the Veteran's 
mood disorder and PTSD were separate conditions with the 
overlapping symptoms of sleep disturbance and numbing of 
responsiveness.  If PTSD were the only diagnosis, the 
examiner would assign a GAF score of 45.  However, the 
symptoms relevant to both conditions indicated that each 
disorder manifested itself separately or in combination in 
the serious range.  

After considering the forgoing, the Board concludes that the 
Veteran's mental health symptomatology more nearly 
approximates the criteria for a 70 percent rating, but no 
higher.  The Veteran's GAF scores have fallen within the 
range of 36 to 70, but were most consistently reported to 
fall at 45, which reflects serious symptoms or any serious 
impairment in social or occupational functioning.  Although 
all the criteria for a 70 percent rating have not been shown 
to be met, including occupational impairment due to his mood 
disorder, the Veteran's symptomatology is characterized by 
social impairment with deficiencies in family relationships, 
inability to establish and maintain effective relationships, 
and intermittent suicidal ideation.  However, as noted above, 
it is not required that all of the enumerated criteria be met 
for a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Moreover, although it was suggested 
that some of the Veteran's symptomatology can be attributed 
to his PTSD and other mental health disorders for which he is 
not service connected, the examiner noted that he was not 
able to separate the PTSD and mood disorder GAF scores.  
Further, the September 2008 VA examiner concluded that both 
his PTSD and mood disorder symptomatology fall within the 
serious range.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  Consequently, after considering the Veteran's mental 
health symptomatology as a whole, the Board concludes that it 
more nearly approximates the criteria for 70 percent rating, 
and no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9435.  Total occupational and social impairment has not been 
shown, as the Veteran does have intermittent social 
interactions.  Additionally, as the record contains no 
evidence showing that the Veteran is entitled to a 100 
percent rating at any point during the instant appeal, no 
staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  
Thus, the Board finds that a 70 percent evaluation is 
appropriate, and no higher.  38 C.F.R. § 4.130, Diagnostic 
Code 9435. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD so exceptional or unusual as to warrant the assignment 
of a higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his mood disorder reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.130, Diagnostic 
code 9435, reasonably describe the Veteran's disability level 
and symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected mood 
disorder caused frequent periods of hospitalization or marked 
interference with his employment and such is not shown by the 
evidence of record.  In stead, the Veteran has asserted that 
he is unable to work primarily due to his service-connected 
pes planus.  As noted above, the October 2006 VA examiner 
indicated that the Veteran's mental health condition would 
not preclude employment and, on the contrary, his depressive 
symptomatology might improve if he were able to sustain 
employment.  For these reasons, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Entitlement to service connection for a bilateral lower 
extremity disability, characterized by lower leg edematous, 
claimed as secondary to service-connected pes planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

The Veteran contends that he has a disability of the lower 
extremities that is related to service and/or his service-
connected pes planus.  During his hearing, the Veteran 
testified that his legs were swollen in service to the point 
he could not get his boots on and they currently swell like 
they did during service.  He asserted that he received a 
profile during service for his legs.  The Veteran added that 
his service-connected pes planus aggravates his legs 
especially when walking.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral lower extremity disability.  A review of the 
service treatment records was absent for complaints, 
treatment, findings, or diagnoses of swelling or a lower leg 
disorder.  Although there are numerous records concerning pes 
planus, including two physical profile records dated in 
October 1969 and March 1970, there are no physical profiles 
concerning any lower extremity problem.  The Board finds it 
significant that on the March 1971 separation examination, 
the Veteran's lower extremities were found to be clinically 
normal.  Thus, there was no showing of a lower leg disability 
during the Veteran's service.  

In fact, the first post-service medical showing of a lower 
leg disability was not until many years after the Veteran's 
service.  Although the medical evidence dates from 1982, the 
first report of lower extremity disorder was not until 2006, 
more than 35 years after the Veteran's separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, in April 1982, the Veteran underwent a VA 
examination for his pes planus wherein he was given a 
complete physical examination.  His skin, including 
appendages, was noted to be negative.  Under the musculo-
skeletal system section, the Veteran reported that every six 
months or so his feet swell in the area of the transverse 
arch.  He did not mention any swelling in his lower 
extremities, and no swelling was found upon examination.  In 
fact, the first finding of mild bilateral lower extremity was 
during his March 2006 VA examination for his pes planus.  
Additionally, during his November 2006 VA examination, the 
Veteran informed the examiner that he did not recall how long 
he had the swelling in his legs but that his symptoms became 
progressively worse over the years and five years ago he had 
to stop working as a pavement consultant.  The Board finds it 
significant that the examiner referenced a September 2006 VA 
treatment entry where the Veteran reported lower back pain, 
but did not mention swelling or pain in his lower 
extremities.  Moreover, that examination did not reveal edema 
of the extremities.  Thus, the medical evidence does not 
reflect a diagnosis of lower extremity disability until many 
years after the Veteran's separation from service. 

The Board acknowledges that the Veteran is competent to 
report swelling in his bilateral lower extremities during 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Board finds his lack of reports of lower 
extremity swelling until many years after service to be more 
persuasive than his current contentions that he has 
experienced such since service.  In this regard, the Board 
finds it significant than when describing his pes planus, he 
did not mention any lower extremity swelling during his April 
1982 VA examination.  See Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence can have greater probative 
value than inconsistent testimony provided by the claimant at 
a later date).  Moreover, when speaking with the November 
2006 VA examiner, the Veteran could not pinpoint when he 
first experienced swelling in his lower extremities.  
Importantly, he did not assert that he experienced swelling 
in his lower extremities during service to that examiner.  
See Lilly's: An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, in light of the lack of medical evidence of a 
lower extremity disability until many years after the 
Veteran's separation from service and his inconsistent 
assertions regarding when it began, the Board does not find 
the Veteran's assertions that he has had swelling in his 
lower extremities during and since service to be persuasive.  

Moreover, the medical evidence does not indicate that his 
bilateral lower extremity disorder is related to his service-
connected pes planus.  The November 2006 VA examiner 
concluded that the likely cause of the Veteran's leg swelling 
was venous stasis, which was not caused by or a result of his 
pes planus.  The Board affords this opinion great probative 
value as it is based on a review of the Veteran's claims 
file, consideration of the Veteran's descriptions of the 
lower leg swelling, physical examination of the Veteran, and 
his expertise as a physician.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Further, there is no persuasive evidence to 
suggest that his pes planus is aggravating his lower 
extremities.  Although the Veteran might sincerely believe 
that his pes planus is related to his bilateral lower 
extremity disorder, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the more persuasive evidence does not reveal a nexus 
to a bilateral lower extremity disorder and the Veteran's 
service.  Additionally, the evidence does not indicate that a 
bilateral lower extremity disorder is related to service-
connected pes planus.  38 C.F.R. § 3.310 (2006).  As such, 
service connection for a bilateral lower extremity disability 
must be denied.  38 C.F.R. § 3.303.  

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected pes 
planus.

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a low 
back disability.  The service treatment records were absent 
for complaints, treatment, findings, or diagnoses of a low 
back disability.  Specifically, on the March 1971 separation 
examination, the spine was found to be clinically normal.  
Moreover, the Veteran has not asserted, nor does the evidence 
show, that he suffered any injury to his back during service.  
Thus, there was no showing of a low back disability during 
the Veteran's service.  

In fact, the first post-service finding of a low back 
disability was not until many years after his separation from 
service.  During his August 2006 VA examination, the Veteran 
was diagnosed with degenerative joint disease of the lumbar 
spine.  He stated that the onset of his back condition was in 
2000 when he began to have low back pain while at work that 
was relieved by resting.  However, during his November 2006 
VA examination, he indicated that his symptoms began in 1981.  
Nevertheless, the Veteran did not indicate during either 
examination that the onset of his low back disability was 
during military service, or for at least a decade thereafter.  
Thus, there is no showing of a low back disability until many 
years after the Veteran's separation from service.  

Instead, the Veteran appears to primarily contend that his 
low back disability was aggravated by his service-connected 
pes planus.  In November 2006, the VA examiner opined that 
the Veteran's low back condition was not caused by, 
aggravated by, or related to his service-connected flat feet.  
The Board affords this opinion great probative value as it 
was based on a review of the claims file, consideration of 
the Veteran's contentions, physical examination, and the 
examiner's expertise as a board-certified orthopedist.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Although the Veteran 
might sincerely believe that his pes planus is aggravating 
his low back disability, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  
Moreover, to the extent that the Veteran is contending that 
his low back disability his related to his service, he is not 
competent to render an opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the most persuasive evidence of record does not 
indicate an association between a low back disability and the 
Veteran's military service.  Additionally, the evidence does 
not support service connection by a presumptive basis because 
there is no competent medical evidence showing that the 
Veteran's lumbar spine degenerative arthritis manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Additionally, the evidence does not 
indicate that his low back disability is related to his 
service-connected pes planus.  38 C.F.R. § 3.310 (2006).  As 
such, service connection for a low back disability must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an initial 70 percent disability rating for 
service-connected mood disorder, and no higher, is granted.

Entitlement to service connection for a bilateral lower 
extremity disability, characterized by lower leg edematous, 
claimed as secondary to service-connected pes planus, is 
denied.

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected pes planus, is 
denied.


REMAND

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

As noted above, the Board has granted a 70 percent evaluation 
for the Veteran's service-connected mood disorder.  Thus, he 
meets the criteria under 38 C.F.R. 
§ 4.16(a).  However, as noted above, the Veteran's mood 
disorder, at least alone, has not been shown to preclude 
gainful employment.  The Veteran testified most recently 
during his June 2009 hearing that he cannot work due to his 
service-connected pes planus and the complications he 
asserted it was causing to his lower extremities and low 
back.  As reflected above, service connected for the 
Veteran's lower extremities and low back was denied.  
Nevertheless, in light of the grant of 70 percent for the 
mood disorder and incomplete evidence regarding whether the 
Veteran's service-connected pes planus, currently assigned a 
30 percent rating, either by itself or in connection with the 
service-connected mood disorder precludes gainful employment, 
a remand is necessary for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether he is 
unemployable solely due to his service-
connected disabilities.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected 
disabilities alone are of such severity to 
result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

2.  When the development requested has 
been completed, the claim for TDIU should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


